ARCHBALD, District Judge.
It is of the greatest importance to the settlement of this estate that the trustee should have the checks, the checkbook stubs, and the canceled notes, which belonged to the bankrupt, as only by these can the various payments made by the bankrupt, just prior to the filing of his petition be known. On December 2, 1909, three weeks before his bankruptcy, 253 checks were returned to him, upon the balancing of his book by the bank; and not one of these can be found. Some 31 checks were also turned over the day he filed his petition, and with one or two exceptions the trustee has these. But this leaves a very large number unaccounted for, and the bankrupt, upon examination, professes to know nothing definite as to whom or in what amounts they were any of them made out. The referee, within a month afterwards, while the matter was still fresh in every one’s mind, made an order on the bankrupt to turn over these missing papers, and after a special hearing upon the subject, not being-satisfied of his inability to do so, he has certified the matter here.
The only answer of the bankrupt to the rule is that he left all his books and papers in his store, and, as corroborative of this, it is urged *716' that those of them which the trustee now has were so found. But the receiver, who took immediate possession, after the petition was filed, found nothing of the kind in the store, andl it is impossible that they should have’ escaped him, if they had been there. Nor was there any, intermediate period of occupation, when they might have been unwittingly destroyed. Enough has developed to show that the bankrupt has a motive for the concealment of these checks, and it permits of too easy an evasion to accept his statement, that he left them behind when he. gave up possession of the store, in the face of the denial by those who immediately went in, that they were not there. The referee heard the witnesses and dlid not believe the bankrupt’s story, and I am not any better impressed with its truth.
The bankrupt is therefore adjudged in contempt, and will be committed until the order of the referee is complied with.